Title: To George Washington from Brigadier General Mordecai Gist, 27 July 1779
From: Gist, Mordecai
To: Washington, George


        
          27 July 1779
        
        The entire command of the North River appears to be a principal object with the enemy whose present movements seem to be calculated to divert our Attention from this post that they may with the greater facilty and Assurance of success through the advantage of their shipping attack and carry our Works; these reasons Induce me to believe that the execution of any offensive plan at this Juncture, may not operate to advantage—notwithstanding, I am of opinion that a Movement of part of our Army on each side the River within supporting distance of this post to shew a disposition of attack on their Works, may in some measure counteract their scheme of plundering by detachments, and perhaps afford an opportunity of attacking part of their force successfully. I am with due deference & Respect Yr Excellencys Mo. Obdt Hum: Servant
        
          M: Gist
        
       